—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 21,1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked for the New York City Transit Authority as a technical support aide. She was terminated from her position as the result of her excessive tardiness. The Board disqualified claimant from receiving unemployment insurance benefits on the basis that she was terminated for misconduct. The Board also reduced her right to receive future benefits on the basis that she made willful false statements. Claimant contends that the Board’s decision is not supported by substantial evidence. Based upon our review of the record, we disagree.
Claimant had been repeatedly late for work over a number of months and was warned by her employer that her continued lateness would result in her discharge. When she reported late to work on October 17, 1994, her employment was terminated. On her application for unemployment insurance benefits, claimant represented that she was discharged for lack of work when she knew it was due to her tardiness. In view of the foregoing, we find that substantial evidence supports the Board’s finding that claimant’s excessive lateness constituted misconduct (see, Matter of Manjarrez [Sweeney], 224 AD2d 872) and that she made willful false statements to obtain benefits.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.